UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. ED CV 19-2147 RGK (MRW) Date December 23, 2019

 

Title Robinbir Singh v. Thomas Giles

 

Present: The Honorable Michael R. Wilner

 

 

Veronica Piper None
Deputy Clerk Court Smart / Reporter
Attorneys Present for Petitioner: Attorneys Present for Respondent:
None Present None Present
Proceedings: (IN CHAMBERS) ORDER RE: DISMISSAL

The parties filed a stipulation to dismiss this case. (Docket # 8.) This action is dismissed.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
